Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following: 
    PNG
    media_image1.png
    662
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    206
    651
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    751
    655
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    338
    699
    media_image5.png
    Greyscale

            None of the prior art references disclose or render obvious the claimed chemically amplified positive-type photosensitive resin composition, comprising an acid generator, a resin (B) whose solubility in alkali-increases under the action of acid and a mercapto-compound (C) as seen above.  The particular mercapto compound of formula (C1-1) as now claimed having a group Ac which is an (n1=n2)-valent aliphatic cyclic group and (C-1-4) having Xc1 is not met by the prior art of record.
The prior art references further fails to teach the claimed method of manufacturing a patterned resist film having positive-type photosensitive resin composition recited in claim 1 and the prior art references of record fail to teach the claimed mercapto compounds of formula (C1-1) in claim 13 and the mercapto compound of formula (C1-5) of claim 14 wherein the aromatic group of Xc3 in formula (C1-5) disclose one or more electron withdrawing groups.
	Claims 10-12 are rejoined over In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
	Accordingly, claims 1-14 are seen as allowable and passed to issue.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIU et al (2014/0154624) is cited of interest disclosing a mercapto group bonded to a heterocyclic thiols in paragraph [0015].
ADEGAWA et al (2003/0039916) report positive resist composition comprising mercapto containing compounds in paragraph [0349].
AK Scientific, INC Compound 8878AC 2-(5-Thioxo-4, 5-dihydro-1H-1, 2, 4-triazol-3-yl)-benzoic acid. (https://aksci.com/item_detail.php?cat=8878AC) or 
http://www.chemspider.com/Chemical-Structure.15377610.html?rid=c0dbad3e-fcf2-4cd3-bf75-d5300e8508a3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

							   /John S Chu/                                                                                       Primary Examiner, Art Unit 1737                                                                                                                 
J.Chu
February 11, 2021